DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.		A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2022 has been entered.

3.		Applicant has canceled claim 3. Applicant has amended claims 1, 2, 4-7, 9, 10, 12, 13, and 15-20. No new claims have been added. Applicant has amended the claims to overcome the 35 USC 112(f)/sixth paragraph interpretation given in the Notice of Allowance on  3/30/2022, therefore, this interpretation is now withdrawn.

EXAMINER’S AMENDMENT
4.		Authorization for this examiner’s amendment was given in an interview with Miss Barbara McDowall (#31,640) on 7/29/2022.
		Regarding claim 8 line 1: Please change “3” to –1--. 

Allowable Subject Matter
5.		Claims 1, 2, and 4-20 are allowed.
6.		The following is an examiner’s statement of reasons for allowance: The closest prior art of Matsui (U.S. patent 10,685,238 B2) discloses to determine an detection area of an object in a first image and modify the detection area based on the first image size and a second image size which is different from the first image size. Matsui nor any other prior art of record, regarding claim 1, teaches the features of “perform a conversion process in which, the result of the first process is converted into a second size, the converted result of the first process in the second size is stored in the third memory, and the result of the first process in the second size is output from the third memory, if the first size is larger than the second size, and the result of the first process in the first size is stored in the third memory, the result of the first process stored in the third memory is converted into the second size, and the converted result of the first process is output in the second size, if the first size is smaller than the second size; and perform a second process on the converted result of the first process outputted in the second size and a second image of the second size stored in the second memory, and store a result of the second process in the second memory in the second size,” these, in combination with the other claim limitations. Regarding claim 19, none of the prior art of record teaches the features of "performing a conversion process in which, the result of the first process is converted into a second size, the converted result of the first process in the second size is stored in a third memory, and the result of the first process in the second size is output from the third memory, if the first size is larger than the second size, and the result of the first process in the first size is stored in the third memory, the result of the first process stored in the third memory is converted into the second size, and the converted result of the first process is output in the second size, if the first size is smaller than the second size; and performing a second process on the converted result of the first process outputted in the second size and a second image of the second size which is stored in a second memory, and storing a result of the second process in the second memory in the second size," these, in combination with the other claim limitations. Regarding claim 20, none of the prior art of record teaches the features of "performing a conversion process in which, the result of the first process is converted into a second size, the converted result of the first process in the second size is stored in a third memory, and the result of the first process in the second size is output from the third memory, if the first size is larger than the second size, and the result of the first process in the first size is stored in the third memory, the result of the first process stored in the third memory is converted into the second size, and the converted result of the first process is output in the second size, if the first size is smaller than the second size; and performing a second process on the converted result of the first process outputted in the second size and a second image of the second size which is stored in a second memory, and storing a result of the second process in the second memory in the second size," these, in combination with the other claim limitations. Regarding claims 2 and 4-18, these claims are directly or indirectly dependent from allowable independent claim 1, therefore, these claims are allowed.
7.		Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
8.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND P BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on Monday-Friday 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND P BHATNAGAR/
Primary Examiner, Art Unit 2668
July 29, 2022